Case 2:19-ap-01452-BR              Doc 1 Filed 10/24/19 Entered 10/24/19 10:18:41            Desc
                                   Main Document     Page 1 of 6



 l   ERIC P. ISRAEL (State Bar No. 132426)
     eisrael@dgdk.com
2    MICHAEL G. D'ALBA (State Bar No. 264403)
     mdalba@dgdk.com
3    DAMNING,GILL,DIAMOND & KOLLITZ,LLP
     1901 Avenue ofthe Stars, Suite 450
4    Los Angeles, California 90067-6006
     Telephone:(310)277-0077
5    Facsimile:(310)277-5735

6 Attorneys for Plaintiff Brad D. Krasnoff,
  Chapter 7 Trustee
7

8
                                   UNITED STATES BANKRUPTCY COURT
9
                                   CENTRAL DISTRICT OF CALIFORNIA
10
                                          LOS ANGELES DIVISION
11
     In re                                               Case No. 2:19-bk-12026-BR
12
     CONCRETE SITEWORKS,INC.,                            Chapter 7
13
                      Debtor.
14

15 BRAD D. KRASNOFF, Chapter 7 Trustee,                  Adv. No. 2:19-ap-

]6                    Plaintiff,                         COMPLAINT TO AVOID AND
                                                         RECOVER PREFERENTIAL
17           vs.                                         TRANSFERS

18 HARCROW CONSTRUCTION &                                Date:     SEE SUMMONS
   MANAGEMENT INC., a California                         Time:     SEE SUMMONS
19 corporation,                                          Place:    SEE SUMMONS

20                    Defendant.

21

22
             Plaintiff Brad D. Krasnoff, the Chapter 7 trustee (the "Trustee" or "Plaintiff')) ofthe
23
     bankruptcy estate of Concrete Siteworks, Inc.(the "Debtor"), alleges as follows:
24
     ///
25
     ///
26
     ///
27
     ///
28

      1558994.3 1912026A                                1
Case 2:19-ap-01452-BR           Doc 1 Filed 10/24/19 Entered 10/24/19 10:18:41                  Desc
                                Main Document     Page 2 of 6



 1                             JURISDICTION AND CASE BACKGROUND

2            1.      This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§

 3 157 and 1334. This action is commenced pursuant to 11 U.S.C. §§ 547 and 550. This action is a

4 core proceeding under 28 U.S.C. § 157(b)(2)(A),(F), and (0). This action arises in and under a

5 case under Chapter 7 of title 11 of the United States Code entitled In re Concrete Siteworks, Inc.,

6 which has been assigned number 2:19-bk-12026-BR and is pending in the United States

 7 Bankruptcy Court, Central District of California, Los Angeles Division (the "Bankruptcy Case").

 8                                               THE PARTIES

9           2.       Plaintiff brings this action solely in his capacity as the Chapter 7 trustee for the

10 Debtor's bankruptcy estate.

11           3.      Plaintiff is informed and believes, and based thereon alleges, that Defendant

12 Harcrow Construction &Management Inc.(the "Defendant") is a corporation formed under the

13 laws of the State of California.

14                                       GENERAL ALLEGATIONS

15          4.       On or about February 26, 2019(the "Petition Date"), Concrete Siteworks, Inc.(the

16 "Debtor") filed a voluntary petition for relief under Chapter 7 of title 11 of the United States Code

17 (the "Code"), commencing bankruptcy case no. 2:19-bk-12026-BR.

18           5.      Brad D. Krasnoff was subsequently appointed as the Chapter 7 trustee for the

19 Debtor's bankruptcy estate and continues to serve in that capacity for the benefit of creditors.

20           6.      By a check drawn on its account at JPMorgan Chase Bank, N.A. ending in "8207,"

21   dated January 25, 2019, and made payable to "Harcrow Construction &Management," the Debtor

22 transferred the amount of $160,000 to the Defendant within ninety (90) days before the Petition

23 Date (the "Subject Transfer")

24                                       FIRST CLAIM FOR RELIEF

25                          (For Avoidance and Recovery of Preferential Transfer)

26           7.       Plaintiff refers to and incorporates herein by reference each and every allegation

27 contained in paragraphs 1 through 6, as though fully set forth herein.

28 ///

      15589943 1912026A
 Case 2:19-ap-01452-BR           Doc 1 Filed 10/24/19 Entered 10/24/19 10:18:41               Desc
                                 Main Document     Page 3 of 6



 1           8.       The Subject Transfer transferred an interest ofthe Debtor in property to the
 2 Defendant.
 3           9.       The Debtor made the Subject Transfer to or for the benefit ofthe Defendant as a

 4 creditor.

 5           10.      The Debtor made the Subject Transfer for or on account of an antecedent debt owed

6 by the Debtor before the Subject Transfer was made.

 7           1 1.     Plaintiff is informed and believes, and based thereon alleges, that the Debtor was

 8 insolvent at the time ofthe Subject Transfer.
 9           12.      The Subject Transfers occurred within 90 days prior to the Petition Date.
10           13.      Plaintiff is informed and believes, and based thereon alleges, that the Subject

1 1 Transfer enabled the Defendant to receive more than it would have received in the Bankruptcy
12 Case if the Subject Transfer had not been made.
13           14.      Pursuant to § 547 ofthe Code,Plaintiff is entitled to avoid the Subject Transfer.
14           15.      Pursuant to § 550 ofthe Code, Plaintiff may recover damages from the Defendant
15 from the date ofthe Subject Transfer, according to proof, and in no event less than the amount of
16 $160,000, plus interest thereon at the legal rate.
17           WHEREFORE,Plaintiff prays for judgment against the Defendant as follows:
18           ON THE FIRST CLAIM FOR RELIEF:
19           1.       That the Subject Transfer be avoided;
2U           2.       That the Plaintiff recover damages according to proof, and in no event less than the

2] amount of$160,000, plus interest thereon at the legal rate from the date of the Subject Transfer;

22           3.       For costs of suit incurred herein; and

23 ///
24 ///
25 ///
26 ///
27 ///
28 ///
     1558994.3 1912026A                                  2
Case 2:19-ap-01452-BR            Doc 1 Filed 10/24/19 Entered 10/24/19 10:18:41               Desc
                                 Main Document     Page 4 of 6



 1           4.       For such other and further relief as the Court deems just and proper.

2

3 DATED: October~~ ,2019                         DAMNING,GILL, DIAMOND & KOLLITZ,LLP

4

5

6                                                      MICHAEL G. D'ALBA
                                                       Attorneys for Plaintiff Brad D. Krasnoff,
7                                                      Chapter 7 Trustee
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     1558994.3 1912026A                                  3
       Case 2:19-ap-01452-BR                          Doc 1 Filed 10/24/19 Entered 10/24/19 10:18:41                                       Desc
                                                      Main Document     Page 5 of 6

  B1040(FORM 1040)(12/15)

          ADVERSARY PROCEEDING COVER SHEET                                                    ~~~~~'PROCEEDINGNUMBER
                                                                                              (Court Useonty)
                 (Instructions on Reverse)

PLAINTIFFS                                                                       DEFENDANTS
BRAD D. KRASNOFF,Chapter 7 Trustee                                               HARCROW CONSTRUCTION &MANAGEMENT,
                                                                                 INC., a California corporation


ATTORNEYS(Firm Namc,Address, and Tcicphonc No.)                                  ATTORNEYS (If Known)
DAMNING,GILL, DIAMOND & KOLLITZ,LLP
1901 Avenue ofthe Stars, Suite 450, LOS ANGELES,CA 90067
310-277-0077
PARTY(Check One Box Only)                          PARTY (Check One Box Only)
❑ Debtor    ❑ U.S. TrusteeBankruptcy Admin          ❑Debtor      ❑ U.S. Tn~stee/Bankniptcy Admin
❑ Creditor  ❑Other                                  ~ Creditor   ❑Other
~ Trustee                                           ❑Trustee
CAUSE OF ACTION (VVRTIE A BRIEF STATEMENT OF CAUSE OF ACTION,INCLUDING ALL U.S. STATUTES INVOLVED)
Plaintiff seeks to avoid and recover a transfer on the grounds that it was a preferential transfer under 11 U.S.C. Section 547




                                                                     NATURE OF SUIT

        (Number up to five(5) boxes starting with lead cause of action as 1, first alternative cause as 2,second alternative cause as 3, etc.)

   FRBP 7001(1)—Recovery of Money/Property                                       FRBP 7001(6)— Dischnrgeability(continued)
 ❑ 11-Kecovery of money/property - §542 turnover of property                     ❑ 61-llischargeability - §523(a)(5), domestic support
   12-Recovery of money/property - §547 preference                               ❑ 68-Dischargeability - §523(a)(6), willful and malicious injury
 ❑ 13-Recovery of money/property - §548 fraudulent transfer                      ❑ 63-Dischargeability - §523(a)(8),student loan
 ❑ 14-Recovery of money/property -other                                          ❑ 64Dischazgeability - §523(a)(1S), divorce or sepazation obligation
                                                                                     (other than dumestic ~upporl)
   FRBP 7001(2)— ~'ufldity, Pt~iorjty o►• Extent of Lien                         ❑ 65-DiscliargeaUility -other
 ❑ 21-Validity, priority or extent of lien or other interest in propzrty
                                                                                 FRBP 7001(7)— InJunctive Relief
   FRBP 7001(3)—Approval of Sule of Property                                     ❑ 71-Injunctive relief —imposition ofstay
 ❑ 31-Approval ofsale of property of estate and of a co-owner - §363(h)          ❑ ~Z_Injunctive relief —other

     FRBP 7001(4)— Objection/Revocation of Discharge                             FRBP 7001(8)Subordination of Claim or Interest
 ❑ 41-Objection /revocation of dischuge - §727(c),(d),(e)                        ❑ gl-Subordination of claim or interest

     FRBP 70010 —Revocation of Confirmation                                      FRBP 7001(9)Declaratory Judgment
 ❑ 51-Ravocution of confirmation                                                 ❑ 91-Declazatory judgment

   FRBP 70010 — Dlschargeability                                                 FRBP 7001(10)Determination of Removed Action
 ❑ GG-Discl~argeability - §523(a)(1),(14),(14A) priority tax claims              ❑ O1-Determination of removed claim or cause
 ❑ 62-Dischargeability - §523(n)(2), false pretenses,false representation,
          actual fraud                                                           Other
 ❑ 67-Dischargeability - §523(u)(4), fraud as fiduciary, embezzlement, ltuceny   ❑ SS-SII'.'1 Case    15 U.S.C. §§78aaa et.seq.
                                                                                 ❑ 02-Other (e.g. other actions that would have been brought in state court
                         (continued next column)
                                                                                      if unrelated to bankruptcy case)

 ❑ Check if ltus case involves a substantive issue of state law                  ❑Check if llris is asserted to be a class action under FRCP 23
 ❑ Check if ajury trial is demanded in complaint                                 Demand $160,000
 Other Relief Sought
     Case 2:19-ap-01452-BR                  Doc 1 Filed 10/24/19 Entered 10/24/19 10:18:41                                  Desc
                                            Main Document     Page 6 of 6

  B1040(FORM 1040)(12/15)

              BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR CONCRETE SITEWORKS,INC.       BANKRUPTCY CASE N0.2:19-bk-12026-BR

 DISTRICT IN WHICH CASE IS PENDING               DIVISION OFFICE                                          NAME OF JUDGE
CENTRAL DISTRICT OF CALIFORNIA                  LOS ANGELES DIVISION                                     BARRY RUSSELL
                             RELATED ADVERSARY PROCEEDING(IF ANA
 PLAINTIFF                             DEFENDANT                                                          ADVERSARY
                                                                                                          PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                  DIVISION OFFICE                    NAME OF NDGE


SIGNATURE OF ATTORNEY(OR PLAINTIFF)




DATE                                                                    PRINT NAME OF ATTORNEY(OR PLAINTIFF)

OCTOBER~~~, 2019                                                        MICHAEL G. D'ALBA




                                                          INSTRUCTIONS

            The ding of a bankruptcy case creates an "estate" under the jurisdiction of the bankruptcy court which consists of
  all of the property of the debtor, wherever that properly is located. Because the bankruptcy estate is so extensive and the
  jurisdiction of the court so broad, there may be lawsuits o~~er the property or property rights of the estate. There also may be
  lawsuits concerning the debtor's discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
  proceeding.

           A party filing an advcrsary procccding must also must complctc and filc Form 1040, the Advcrsar} Procccding
  Cover Sheet, unless the party files the adversary proceeding electronically through the court's Case Management/Electronic
  Case Filing system(CM/ECF), (CM/ECF captures the information on Form 1040 as part of the filing process.) When
  completed, the cover sheet summarizes basic inforn~ation on the adversary proceeding. The clerk of court needs the
  information to process the adversary proceeding and prepare required statistical reports on court activity.

           The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
  or other papers as required by law,the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
  explanatory, must be completed by the plaintiff's attorney (or by the plaintiff if the plaintiff is not represented b}~ an
  attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

  Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

  Attorneys. Give the names and addresses of the attonieys, if known.

  Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

  Demand. Enter the dollar amount being demanded in the complaint.

  Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
  plaintiff is represented by a la~v ~rni, a member of the firni must sign. If the plaintiff is pro se, that is, not represented by an
  attorney, the plainkiff must sign.
